                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
________________________________________________________________________

UNITED STATES OF AMERICA,
                                       Plaintiff,

               v.                                             Case No. 2:19-cr-00224

BRIAN WHITTON,
                                       Defendant.


        DEFENDANT’S RESPONSE TO GOVERNMENT’S MOTION IN LIMINE
                     REGARDING BUSINESS RECORDS


       Defendant Brian Whitton, through undersigned counsel, respectfully enters his

response to the Government’s Motion in Limine Regarding Business Records (Doc. 25).

 ONE-THIRD OF THE GOVERNMENT’S PROFFERED BUSINESS RECORDS
      FAIL BASIC REQUIREMENTS OF FREs 1003, 902(11), & 803(6)

       One of the Government’s primary witnesses, Forensic Auditor Fanta, is being

offered to provide speculative testimony about Mr. Whitton’s potential motive for

committing an arson for financial gain. The defense will not stipulate to the business

records obtained by the Government nearly three years ago by grand jury subpoena – as

at least thirteen of the forty-two certification documents accompanying the business

records are facially invalid. The defects to the certifications are glaring and must have been

realized by the Government who have decided – rather than fix the defects – to claim the

defense’s refusal to provide a blanket stipulation to their use at trial is somehow

unreasonable and unjustified.




     Case 2:19-cr-00224-WCG Filed 02/20/20 Page 1 of 5 Document 26
       The defense finds it is remarkable that the Government is pursuing a False

Statement charge against Mr. Whitton while simultaneously offering multiple inaccurate,

and evidently falsely sworn certifications, in its own case-in-chief.

       The defense offers the following table of the facially invalid certifications offered

by the Government with a description of each certification’s defect(s):

 Ex 41 Associated Bank                    The certifying employee does not state a job duty that
                                          would provide a basis for familiarity with the
                                          business’s recording of regularly conducted activity.

                                          Further, the employee certifies 68 pages of records
                                          wherein the Government’s exhibit is 147 pages.

 45      Great Midwest Bank               The employee certifies 182 pages of records wherein
                                          the Government’s exhibit is 149 pages.

 46      Merrick Bank                     The employee certifies 97 pages of records wherein
                                          the Government’s exhibit is 133 pages.

 50      Beechwood Distributors           The employee certifies 14 pages of records wherein
                                          the Government’s exhibit is 21 pages.

 53      Beer Capitol Distributing        The employee certifies 52 pages of records wherein
                                          the Government’s exhibit is 47 pages.

 56      FBCS (Contractor for             The certifying employee lists his job as “SR.
         Midland Credit                   Correspondence Clerk” but does not state job duties
         Management)                      that would provide a basis for familiarity with the
                                          business’s recording of regularly conducted activity.

 61      Healthcare Receivable Group The certifying employee leaves blank the form’s
                                     space that expressly calls for the employee’s
                                     certification of a number of pages.

 68      Eagle Disposal                   The employee certifies 5 pages of records wherein
                                          the Government’s exhibit is 10 pages.

 72      EWA Small Business               The certifying employee leaves blank the form’s
         Accounting                       space that expressly calls for the employee’s
                                          certification of a number of pages.




                                    2
      Case 2:19-cr-00224-WCG Filed 02/20/20 Page 2 of 5 Document 26
 74       Philleo Agency                   The employee certifies 230 pages of records wherein
                                           the Government’s exhibit is 220 pages.

 75       AT&MT LLC                        The employee certifies 48 pages of records wherein
                                           the Government’s exhibit is 93 pages.

 77       Nashville Electric Services      The certifying employee leaves blank the form’s
                                           space that expressly calls for the employee’s
                                           certification of a number of pages.

 82       Wells Fargo                      The employee certifies 95 pages of records wherein
                                           the Government’s exhibit is 92 pages.


          THE ABOVE EXHIBITS ARE INADMISSIBLE PER FRE 1003

       The proposed exhibits are duplicates of original documents regularly kept by the

certifying business and therefore they must satisfy Rule 1003 of the Federal Rules of

Evidence. The rule provides that “(a) duplicate is admissible to the same extent as an

original unless (1) a genuine question is raised as to the authenticity of the original or (2)

in the circumstances it would be unfair to admit the duplicate in lieu of the original.” FRE

1003. The Notes of Advisory Committee on Proposed Rules then states, “When the only

concern is with getting the words or other contents before the court with accuracy and

precision, then a counterpart serves equally as well as the original, if the counterpart is

the product of a method which insures accuracy and genuineness. (Emphasis added).

       Here, the certifications for the proposed exhibits are both facially inaccurate and

imprecise and therefore the documents they purport to certify cannot be seen as accurate

or precise as required by FRE 1003. There is no rehabilitating the sloppiness of the

certifications as they relate to each of the thirteen exhibits. Where the content of a writing

is used as probative evidence, the Court has a responsibility that the writing’s content is




                                    3
      Case 2:19-cr-00224-WCG Filed 02/20/20 Page 3 of 5 Document 26
correct. Therefore, even before considering Rules 902(11) and 803(6), the Government

should be barred from admitting the exhibits.

  THE ABOVE EXHIBITS ARE INADMISSIBLE PER FRE 803(6) and 902(11)

       Rule 803(6)(e) requires that the records must be trustworthy. Accuracy and

precision are necessary to create any implication of trust. Here, the facially inaccurate

and imprecise certifications detract from any trustworthiness of the attached documents –

and any witness’s ability to rely upon them to create an informed opinion.

       The accuracy of records to be admitted without a foundational witness is a

fundamental value expressed in the FREs. See Certain Underwriters at Lloyd's v.

Sinkovich, 232 F.3d 200, 204-05 (4th Cir.2000) (“(B)usinesses depend on such records to

conduct their own affairs; accordingly, the employees who generate them have a strong

motive to be accurate and none to be deceitful.”). To allow the Government to submit

records without an accurate and precise “complying” with certification would turn FRE

803(6) and 902(11) into rules without meaning.

       Under the plain text of Rules 803(6) and 902(11), all requirements for

admissibility must be met if a document is to be admitted into evidence. Rule 902(11)

states that a custodian or other qualified witness must certify in the written declaration

that the proffered document meets three requirements which are listed without ambiguity.

       The fourth element is that which requires the affidavit of a custodian or other

qualified witness. The necessity to satisfy all four requirements also finds expression in

the decisional law. See, e.g., United States v. Strother, 49 F.3d 869, 874 (2nd

Cir.1995) (holding that, while “the ‘principal precondition’ to admissibility is the

sufficient trustworthiness of the record, the proffered record must meet all of the



                                   4
     Case 2:19-cr-00224-WCG Filed 02/20/20 Page 4 of 5 Document 26
requirements of the exception”). If the affidavit is facially invalid due to falsehood –

whether willingly or negligently made – the affidavit has no purpose or value.

       The first requirement of Rule 902(11) is that the declaration be made by

“custodian or other qualified witness.” This requirement is not overly exacting. As

explained by a leading evidence treatise, “the certification has to be executed by a person

who would be qualified to testify as a custodial or other foundation witness.” 5

Weinstein's Federal Evidence, § 803.08[8][b] (2d ed.2004).

       Here, because the certifications are so glaringly inaccurate and imprecise, the

certifications cannot be considered analogous to a foundational witness. No witness

would withstand a second of cross examination wherein they would have to claim 48

pages and 93 pages of documents are the same thing, that unspoken job duties allow them

to certify documents, or that they have no idea how many documents are in fact being

placed into evidence.

       As the Government has failed to use the past two-and-a-half-years to obtain

accurate record certifications – they should barred from admitting the exhibits listed

above, or allowing any expert testimony based upon those exhibits, without first

providing necessary foundational witnesses.


       Dated this 20st day of February 2020.

                                               ADAMS LAW GROUP LLC


                                       By:
                                               Daniel M. Adams
                                               State Bar No. 1067564
                                               1200 E. Capitol, Suite 360
                                               Milwaukee, WI 53211
                                               (414) 921-1945


                                   5
     Case 2:19-cr-00224-WCG Filed 02/20/20 Page 5 of 5 Document 26
